FILED 

                                                                            NOV. 05, 2013 

                                                                    In the Office of the Clerk of Court 

                                                                  W A State Court of Appeals, Division III 





                IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON 

                                   DIVISION THREE 


                                              )         No. 30845-6-111
In re the Detention of:                       )
                                              )
STEVEN G. RITTER,                             )
                                              )
                       Appellant,             )
           v.                                 )         PUBLISHED OPINION
                                              )
STATE OF WASHINGTON,                          )

                                              )

                        Respondent.           )


       BROWN, J. - Steven G. Ritter appeals his involuntary commitment as a sexually

violent predator (SVP). He contends, among other things, that the trial court should

have held a Frye1 hearing on a predictive tool, the forensic version of the Structured

Risk Assessment (SRA-FV). Because we agree with him, we exercise our discretion to

''take any other action as the merits of the case and the interest of justice may require."

RAP 12.2; see RAP 12.3(b). We remand solely for the trial court to hold a Frye hearing

on the SRA-FV and to enter factual findings and legal conclusions for our review. We

retain jurisdiction over the remaining issues and allow supplemental briefing concerning

the outcome of the Frye hearing.




       1   Frye v. United States, 293 F. 1013 (D.C. Cir. 1923).
No. 30845-6-111
In re Det. of Ritter

                                                FACTS

       After committing various sexual assaults between ages 14 and 19, Mr. Ritter

eventually pleaded glJilty to first degree child molestation. He spent about seven years

in prison, where he was diagnosed with pedophilia and antisocial personality disorder.

Then, in February 2007, the State petitioned to involuntarily commit Mr. Ritter as an

SVP.

       In July 2006 and November 2009, Dale R. Arnold, PhD, wrote reports concluding

Mr. Ritter met all SVP criteria. Dr. Arnold applied actuarial instruments, including the

revised Static-99 (Static-99R), the revised Static-2002 (Static-2002R), and the revised

Minnesota Sex Offender Screening Tool (MnSOST-R), to Mr. Ritter's static risk factors;

additionally, Dr. Arnold applied his clinical judgment to Mr. Ritter's stable dynamic risk

factors. 2 In November 2011, Dr. Arnold revised his prior reports to incorporate the SRA­

FV as a tool structuring his clinical judgment of Mr. Ritter's stable dynamic risk factors.

       Mr. Ritter unsuccessfully challenged the SRA-FV in a motion in limine citing Frye.

Without holding a Frye hearing, the court concluded upon the briefing and argument

that the SRA-FV satisfied Frye as either an actuarial or clinical prediction of future

dangerousness. At a jury trial in January 2012, the State relied upon evidence of Mr.

Ritter's juvenile and adult conduct; his diagnosed pedophilia and antisocial personality

disorder; and predictions of his future dangerousness derived from the Static-99R,

Static-2002R, and SRA-FV. The trial court ordered Mr. Ritter's commitment after the

unanimous jury found he met all SVP criteria. He appealed.


       2   See infra note 7 for the definitions of static and stable dynamic risk factors.

                                               2

No. 30845-6-111
In re Del. of Ritter

                                           ANALYSIS

       The issue is whether the trial court should have held a Frye hearing on the SRA­

FV before allowing Dr. Arnold to use it at tria/. Mr. Ritter contends this predictive tool
                         3
does not satisfy Frye.       We review evidence admission under Frye de novo. State v.

Baity, 140 Wash. 2d 1, 9-10, 991 P.2d 1151 (2000). In determining if novel scientific

evidence satisfies Frye, we perform "a searching review which may extend beyond the

record and involve consideration of scientific literature as well as secondary legal

authority." State v. Copeland, 130 Wn.2d 244,255-56,922 P.2d 1304 (1996) (citing

State v. Cauthron, 120 Wash. 2d 879, 887-88, 846 P.2d 502 (1993)).

       Under Frye, "evidence deriving from a scientific theory or principle is admissible

only if that theory or principle has achieved general acceptance in the relevant scientific

community." State v. Martin, 101 Wash. 2d 713, 719, 684 P.2d 651 (1984). 'The core

concern of Frye is only whether the evidence being offered is based on established

scientific methodology." Cauthron, 120 Wash. 2d at 889. Because both actuarial and

clinical predictions of future dangerousness satisfy Frye, they are admissible without a

Frye hearing if they satisfy ER 401 through 403 and ER 702 through 703. See Thorell,
149 Wash. 2d at 754-56,758.

       Mr. Ritter argues the SRA-FV does not satisfy Frye because it is not based on



        3 Our Supreme Court adopted the Frye test for determining admissibility of novel
scientific evidence. State v. Martin, 101 Wash. 2d 713, 719, 684 P.2d 651 (1984); see also
State v. Riker, 123 Wash. 2d 351, 360 n.1, 869 P .2d 43 (1994) (reaffirming the Frye test in
a criminal case despite Daubert v. Merrell Dow Pharmaceuticals, Inc., 509 U.S. 579,
113 S. Ct. 2786,125 L. Ed. 2d 469 (1993)); Young, 122 Wash. 2d at 56 (applying the Frye
test in an SVP commitment after Daubert); Thorell, 149 Wash. 2d at 754 (same).

                                               3

No. 30845-6-111
In re Det. of Ritter

established scientific methodology and has not achieved general acceptance in the

scientific community predicting future dangerousness. The SRA-FVis a structured

clinical judgment tool for evaluating "stable dynamic risk factors" and integrating them

with "static risk factors" considered by actuarial instruments. 4 Clerk's Papers (CP) at 47,

785,968; Report of Proceedings (RP) at 592,782-83. 5 See generally RAYMOND A.

KNIGHT & DAVID THORNTON, EVALUATING AND IMPROVING RISK ASSESSMENT SCHEMES FOR

SEXUAL RECIDIVISM 18-19 (Nat'llnst. of Justice, U.S. Dep't of Justice Document No. NCJ

217618, 2007) ("In general, [structured risk assessment] is better conceptualized as a

heuristic framework that can be used to guide the selection and organization of

variables from any relevant data set."). Thus, a prediction of future dangerousness

based on the SRA-FV is neither purely actuarial nor purely clinical.

       By our research, structured risk assessment originated in April 2002. David

Thornton, Constructing and Testing a Framework for Dynamic Risk Assessment, 14

SEXUAL ABUSE: J. RES. & TREATMENT 139 (2002). A forensic version emerged as the




       4 Risk factors are either static, which are unchangeable, or dynamic, which are
changeable; dynamic risk factors are either stable, which can change slowly, or acute,
which can change quickly. The SRA-FV considers three domains of stable dynamic risk
factors: "Sexual Interests," "Relational Style," and "Self-Management." CP at 670, 786;
RP at 992. The sexual interests domain includes "Sexual preferences for children,"
"Sexualized violence," and "Sexual preoccupation." CP at 670. The relational style
domain includes "Emotional congruence with children," "Lack of emotionally intimate
relationships [with adults]," "Callousness," and "Grievance thinking." CP at 670. The
self-management domain includes "Lifestyle impulsivity," "Resistance to rules [and]
supervision," and "Dysfunctional coping." CP at 670.
        5 Unless otherwise noted, all citations to the Report of Proceedings reference
the transcript of the jury trial held between January 11 and 26, 2012.                         I
                                                                                               t



                                                                                               I
                                            4




                                                                                               i
No. 30845-6-111
In re Det. of Ritter

"SRA Need Assessment" in March 2007 and became known as the "SRA-FV" in

October 2009 and December 2010. KNIGHT & THORNTON, supra, passim; David

Thornton & Raymond A. Knight, Using SRA Need Domains Based on Structured

Judgment to Revise Relative Risk Assessments Based on Static-2002 and Risk Matrix

2000, Presentation at the 28th Annual Research and Treatment Conference of the

Ass'n for the Treatment of Sexual Abusers (Oct. 1, 2009); David Thornton, Structured

Risk Assessment: Using the Forensic Version of the SRA in Sex Offender Risk

Assessment, Presentation at a Workshop By Cent. Coast Clinical & Forensic

Psychology Servs. (Dec. 2, 2010).

       The SRA-FV has been presented at professional conferences and is expected to

be published soon in a peer-reviewed journal titled Sexual Abuse: A Journal of

Research and Treatment. Meanwhile, Mr. Ritter's expert witness, Richard Wollert, PhD,

has criticized an assumption underlying structured risk assessment. Richard Wollert &

Elliot Cramer, The Constant Multiplier Assumption Misestimates Long-Tenn Sex

Offender Recidivism Rates, 36 LAw & HUM. BEHAV. 390 (2012).

       In February 2011, California adopted the SRA-FV as its official dynamic risk

assessment instrument for evaluating sex offenders' future dangerousness. Letter from

Janet Neely, Deputy Att'y Gen. of Cal., on Behalf of the Cal. State Authorized Risk

Assessment Tool for Sex Offenders Comm., to Jerry Brown, Governor of Cal. (Feb. 25,

2011); see CAL. PENAL CODE §§ 290.04, .09. But in September 2013, California

switched to the Stable-2007/Acute-2007 for unspecified reasons. Risk Assessment




                                           5

No. 30845-6-111
In re Oet. of Ritter

Instruments, CAL. STATE AUTHORIZED RISK ASSESSMENT TOOL FOR SEX OFFENDERS

COMM., http://saratso.org/index.cfm?pid=467 (last visited Oct. 22, 2013).

         Nonetheless, the SRA-FV may be a viable tool structuring clinical judgment of

stable dynamic risk factors in Washington. See Amy Phenix, Current Research on

Assessing the Risk of Sexual Offenders, Presentation at the Annual Conference of the

Wash. Ass'n for the Treatment of Sexual Abusers (Feb. 23, 2013) (presentation slides

available at WASH. ASS'N FOR THE TREATMENT OF SEXUAL ABUSERS, http://www.watsa.org/

Resources/Documents/4.Phenix%20Handouts%202-23-13.pdf (last visited Oct. 22,

2013».

       We have found no published state or federal judicial opinion addressing the

admissibility of the SRA-FV or any similar dynamic risk assessment instrument. Absent

mandatory or persuasive authority, we conclude where an expert witness derives a

prediction of future dangerousness in whole or part from a novel dynamic risk

assessment instrument like the SRA-FV, the trial court must hold a Frye hearing on the

instrument before the expert may use it at trial. Here, Dr. Arnold's report said "all of the

instruments Mr. Ritter was rated on are simply tools designed to guide a clinical

opinion." CP at 788. Dr. Arnold's trial testimony confirmed this approach:

      Q. Doctor, ... would you believe you met commitment criteria to a 

      reasonable degree of psychological certainty if you didn't have the 

      [instruments] to use? 

      A. Yes.
      Q. You would have that confidence today without their usage?
      A. With Mr. Ritter in this case I would.
      Q. So you basically would be relying on your clinical judgment?




                                             6

No. 30845-6-111
In re Det. of Ritter

       A. I would be relying upon a guided empirical approach because I know
       what factors are related to sexual offender recidivism, and in this case
       they're quite clear.

RP at 977-78; see RP at 764. Contrary to these statements, Dr. Arnold ultimately used

the SRA-FV in a mechanical way, assigning Mr. Ritter recidivism probabilities partly

based on his domain scores. The bottom line is Dr. Arnold partly derived his prediction

of Mr. Ritter's future dangerousness from a novel dynamic risk assessment instrument,

the SRA-FV. Therefore, we conclude the trial court should have held a Frye hearing on

the SRA-FV before allowing Dr. Arnold to use it at trial. Considering our analysis, we do

not reach Mr. Ritter's remaining issues at this time.

       Remanded for proceedings consistent with this interlocutory decision.




                                                  Brown, J.

WE CONCUR:




 orsmo, C.J.




                                                                                            I
                                                                                            i
                                                                                            I
                                                                                            f
                                             7